ORDER
PER CURIAM.
Antoine Hill (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of murder in the second degree, Section 565.021 RSMo (2000),1 armed criminal action, Section 571.015, attempted first-degree robbery, Sections 564.011 and 569.020, and first-degree burglary, Section 569.160. The trial court sentenced Defendant to concurrent terms of imprisonment of seventeen years’ on murder in the second degree, ten years’ on armed criminal action, ten years’ on attempted first-degree robbery, and a consecutive term of imprisonment of eight years’ on first-degree burglary. Defendant raises three allegations of error. He claims the trial court erred in: (1) admitting testimony regarding out-of-court statements; (2) overruling his motion for judgment of acquittal at the close of the evidence because there was insufficient evidence to support the charge of burglary in the first degree; and (3) prohibiting his counsel from arguing in his closing argument an adverse inference from the failure of a witness to testify at trial.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references herein are to RSMo (2000) unless otherwise indicated.